Title: From Thomas Jefferson to Joseph Dougherty, 21 April 1807
From: Jefferson, Thomas
To: Dougherty, Joseph


                        
                            Th: Jefferson to Joseph Dougherty
                            
                            Monticello. Apr. 21. 07.
                        
                        Mr. McMahon of Philadelphia writes me that mr Duane having put off his journey, he should the next day (Apr.
                            14) send forward the larger box by the stage, & the smaller one by the mail. whether the one you got from the stage
                            office is one of these, or a different one I do not know, but I wish them all to be forwarded by the stage.
                    